The county collector of Lee county made an application in the county court of that county in June, 1929, for a judgment for sale of four lots in the city of Dixon assessed in the name of the Dixon Masonic Lodge, for delinquent general taxes for the year 1928 in the sum of $801.45, and in June, 1930, he also made an application for a judgment for sale of said lots for the delinquent general taxes for 1929, amounting to $822.80. Objections to both applications were filed by the Dixon Masonic Building Association and the affiliated masonic bodies of Dixon, to-wit: Friendship Lodge No. 7, A. F.  A. M., Nachusa Chapter No. 56, R. A. M., Dixon Council No. 7, R.  S. M., and Dixon Commandery No. 21, K. T. The building association is an Illinois corporation not for pecuniary profit It is the owner of the title of record to said premises for the joint occupancy, use and benefit of the other objectors. The applications and objections for both years were by agreement of parties consolidated, and the causes were heard on a stipulation of facts, together with oral and documentary evidence. The basic ground of the objections is, that the property was used exclusively by the aforesaid affiliated masonic orders and is exempt from taxation under section 2 of chapter 120, known as the Revenue act, which provides that all property of institutions of public charity, when actually and exclusively used for such charitable purposes and not leased or otherwise used with a view to profit, shall be exempt from taxation. The charter of the Dixon Masonic Building Association was not offered in evidence. According to the testimony the purpose of the association is to provide a place for holding meetings of the Masons *Page 595 
of Dixon, Illinois. The record shows that the Masonic Temple, a two-story building, is located on said lots. In the upper story is the lodge room, with halls and ante-rooms used exclusively by the masonic bodies for ceremonial and degree purposes. On the first floor there is a large banquet or ball room, with adjoining small dining rooms, kitchen, hall and cloak rooms. On the south half of the first floor are a library room, two parlors, a club room used by the members for playing cards and billiards, a ladies' rest room and a cloak room. In the building there are also rooms for the recorder, the secretary, and for paraphernalia and equipment. The basement contains rooms for the heating plant, ventilating equipment, and storage. The building association has no income except that which is contributed by the affiliated bodies for whose use it holds title to the premises. From this source it derives the necessary funds with which to pay the expenses of up-keep and to discharge the bonded indebtedness. The building and premises are used exclusively for masonic purposes, except that the banquet room is sometimes used by organizations of Dixon, such as the Chamber of Commerce, the Kiwanis Club, the Lee County Bar Association and various church organizations, for occasional banquets and social functions. No rent is exacted from any of these organizations, but they are expected to defray the expenses incidental to the use on such occasions.
The county court found that it did not have jurisdiction to determine whether or not the property is exempt from taxation, and held that question should have been first presented to the board of review. That court also held that no sufficient defense was made or cause shown why judgment should not be entered against the real estate for the taxes, interest and penalties due. Judgment was accordingly rendered for the total amount thereof, to-wit, $1657.41, and an order of sale was entered. From that judgment and order an appeal was taken to this court. *Page 596 
The statement of facts in this case discloses a situation almost identical with that involved in People v. RockfordMasonic Temple Building Ass'n, ante, p. 567. In that case we held that even though a masonic lodge has public benevolence and charity for its primary purposes, its property is not exempt from taxation unless it is used actually and exclusively for such purposes. The use to which property is put, and not the character of the organization which owns it, determines the question of tax exemption. A charitable organization may own property which is exempt and it may own other property which is not exempt from taxation. A farm, with buildings used exclusively for the support of dependent Master Masons, their widows and orphans, is exempt from taxation, (Grand Lodge v.Board of Review, 281 Ill. 480,) but a building used primarily for social or fraternal purposes or for lodge meetings for the conduct of ritualistic work is not exempt from taxation. (People v. Rockford Masonic Temple Building Ass'n, supra;People v. Rockford Lodge B. P. O. E. ante, p. 528.) The use of the premises of appellants is of the latter character.
The conclusions reached in this case and in People v.Rockford Masonic Temple Building Ass'n, supra, are inconsistent with the conclusion reached by us in People v. Freeport MasonicTemple, 347 Ill. 180, therefore the last mentioned case is expressly overruled.
The finding of the county court that it did not have jurisdiction to determine whether or not the property was exempt does not preclude this court from determining the question. The record contains all of the evidence offered by the objectors in support of their claim of tax exemption and is before us for review. The judgment for sale entered by the county court was justified by the facts before it and the reasons assigned by that court for the judgment are not material. It is therefore affirmed.
Judgment affirmed. *Page 597